DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and response filed on 07/29/2021 are acknowledged and entered.

Claims 1-18 were pending.  In the amendment as filed, applicants have amended claims 1 and 15; cancelled claims 6-11 and 16-18; and added claims 19 and 20.  Therefore, claims 1-5, 12-15, 19, and 20 are currently pending and under consideration in this Office Action.

Terminal Disclaimer
The terminal disclaimer filed on 08/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/818,236 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of Claim(s) Objection(s) and /or Rejection(s)
The rejection of claim 16 under 35 U.S.C. 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn in light of applicant’s cancellation of claim 16 thereto. 


The rejection of claim 16 under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101 has been withdrawn in view of applicant’s cancellation of claim 16 thereto.

The rejection of claims 1, 2, 5, 6, 7, and 16-18 under 35 U.S.C. 102(a)(1) as being anticipated by Aiello et al. (J. Pharmacol. Exp. Ther., February 2017, 360(2), pp. 267-279; cited in IDS filed 05/11/2020) has been withdrawn in light of applicant’s amendments of claim 1 and/or cancellation of claims 6, 7, and 16-18.

The rejection of claim 18 under 35 U.S.C. 102(a)(2) as being anticipated by De Lombaert et al. (US Patent 10,660,893 B2; Effective filing date of 09/06/2013) has been withdrawn in view of applicant’s cancellation of claim 18.

The rejection of claims 1-7 and 15-17 under 35 U.S.C. 103 as being unpatentable over De Lombaert et al. (US Patent 9,199,994 B2; cited in IDS filed 11/15/2019) has been withdrawn in light of applicant’s amendments of claims 1 and 15 and/or cancellation of claims 16 and 17.

The provisional rejections under the judicially created doctrine of obviousness-type double patenting of claims 1, 5, 6, 11-13, and 18 over claims 17-20 of copending Application No. 16/818,236 (reference application; based on claims filed on 03/13/2020) have been withdrawn in view of the terminal disclaimer filed on 08/03/2021 and/or cancellation of claims 11 and 18.

The provisional rejections under the judicially created doctrine of obviousness-type double patenting of claim 18 over claims 1, 8, and 9 of copending Application No. 16/683,509 (reference application; based on claims filed on 11/14/2019) has been withdrawn in light of the cancellation of claim 18.

The provisional rejections under the judicially created doctrine of obviousness-type double patenting of claim 18 over claims 8 and 10 of copending Application No. 16/777,458 (reference application; based on claims filed on 01/30/2020) has been withdrawn in view of the cancellation of claim 18.

New Rejection(s) – Necessitated by Amendment
Claim Objections












Applicant is advised that should claim 1 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Here, newly added claim 20 recites a “method of treating or preventing pulmonary arteria I hypertension or associated pulmonary arterial hypertension in a human patient comprising systemically administering to the human patient a therapeutically effective amount of a compound of (S)-ethyl 8-(2-amino-6-((R)-1-(5-chloro-[1,1'-biphenyl]-2-yl)-2,2,2-trifluoroethoxy)pyrimidin-4-yl)-2,8-diazaspiro[4.5]decane-3-carboxylate or a pharmaceutically acceptable salt thereof, wherein the compound is in a substantially crystalline form, wherein the therapeutically effective amount is about 1 mg/kg/day to about 50 mg/kg/day”.  Newly amended claim 1 recites a “method of treating or preventing pulmonary arterial hypertension or associated pulmonary arterial hypertension in a human patient comprising systemically administering to the human patient a therapeutically effective amount of a compound of (S)-ethyl 8-(2-amino-6-((R)-1-(5-chloro[1,1'-biphenyl]-2-yl)-2,2,2-trifluoroethoxy)pyrimidin-4-yl)-2,8-diazaspiro[4.5]decane-3-carboxylate, wherein the compound is in a substantially crystalline form, wherein the therapeutically effective amount is about 1 mg/kg/day to about 50 mg/kg/day”.  Thus, newly added claim 20 is a substantial duplicate of newly amended claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 10 of copending Application No. 16/683,509 (reference application; based on claims amendment filed on 08/04/2021 and the examiner’s amendment mailed with the ‘Notice of Allowance (PTOL-85)’ on 08/16/2021; and hereinafter refers to as Patterson et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 1 and 12; and the method of claims 1, 8, and 10 of Patterson et al. have similar method steps using a compound/composition with similar structural features.


16/685,165
16/683,509
1. A method of treating or preventing pulmonary arterial hypertension or associated pulmonary arterial hypertension in a human patient comprising systemically administering to the human patient a therapeutically effective amount of a compound of (S)-ethyl 8-(2-amino-6-((R)-1-(5-chloro[1,1'-biphenyl]-2-yl)-2,2,2-trifluoroethoxy)pyrimidin-4-yl)-2,8-diazaspiro[4.5]decane-3-carboxylate, wherein the compound is in a substantially crystalline form, wherein the therapeutically effective amount is about 1 mg/kg/day to about 50 mg/kg/day.
8. A method of treating or preventing pulmonary arterial hypertension (PAH) in a patient in need thereof, the method comprising administering to said patient in need thereof a therapeutically effective amount of the crystalline compound of claim 1.

10. The method of claim 8, wherein the PAH is associated pulmonary arterial hypertension (APAH).
12. The method of claim 1, wherein the compound is a crystalline polymorph having a XRPD plot corresponding to Fig. 1.
1. A crystalline compound of (S)-ethyl 8-(2-amino-6-((R)-1-(5-chloro-[1,1’-biphenyl]-2-yl)-2,2,2-trifluoroethoxy)pyrimidin-4-yl)-2,8-diazaspiro[4.5]decane-3-carboxylate that exhibits an XRPD pattern substantially as depicted in Fig. 1.


While Patterson et al. do not explicitly claim the amount of compound used as recited by instant claim 1, the amount of compound/dosage is result-effective parameter that will affect the pharmacological and pharmacokinetic properties of the drug, and therefore, is well within the optimization of the ordinary practitioner.  Specifically, the determination of an optimal dose is well within the capability of those skilled in the art.  For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs.  The animal model also can be used to determine the appropriate concentration range and route of administration.  Such information can then be used to determine useful doses and routes for administration in humans.  Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell 
The dosage contained in such compositions is preferably within a range of circulating concentrations that include the ED50 with little or no toxicity.  The dosage varies within this range depending upon the dosage form employed, sensitivity of the patient, and the route of administration.  The exact dosage will be determined by the practitioner, in light of factors related to the subject that requires treatment.  Dosage and mode of administration are adjusted to provide sufficient levels of the active ingredient or to maintain the desired effect.  Factors which can be taken into account include the severity of the disease state, general health of the subject, age, weight, and gender of the subject, diet, time and frequency of administration, drug combination(s), reaction sensitivities, and tolerance and/or response to therapy.  Long-acting pharmaceutical compositions can be administered once or twice daily every 3 to 4 days, every week, or once every two weeks depending on the half-life and clearance rate of the particular formulation.  Normal dosage amounts can vary depending upon the route of administration.  Guidance as to particular dosages and methods of delivery is provided in the literature and generally available to practitioners in the art.
In view of the above, dosages and regimens are clearly a result-effective parameter that a person of ordinary skill in the art would routinely optimize.  Specifically, it would have been customary for an artisan of ordinary skill to determine the optimal amount of this and other ingredients to add in order to best achieve a desired results.  Accordingly, in the absence of unexpected results, optimization of these parameters is a routine practice, and consequently, prima facie obvious, absent factual evidence demonstrating an unexpected benefit of the claimed amount(s) and/or regimen, see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955); and also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
That is the composition/compound/method of the instant application is generic to the composition/compound/method of Patterson et al. or in other word claims 1 and 12 are anticipated by claims 1, 8, and 10 of copending Application No. 16/683,509.  Consequently, the examined claims would be obvious over the claims of copending Application No. 16/683,509.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, and 10 of copending Application No. 16/683,509 (reference application; based on claims amendment filed on 08/04/2021 and the examiner’s amendment mailed with the ‘Notice of Allowance (PTOL-85)’ on 08/16/2021; and hereinafter refers to as Patterson et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claim 15; and the method of claims 1, 5, 8, and 10 of Patterson et al. have similar method steps using a compound/composition with similar structural features.

16/685,165
16/683,509
15. A method of treating pulmonary arterial hypertension or associated pulmonary arterial hypertension in a human patient, comprising systemically administering to the human patient a composition including

8. A method of treating or preventing pulmonary arterial hypertension (PAH) in a patient in need thereof, the method comprising administering to said patient in need thereof a therapeutically 

10. The method of claim 8, wherein the PAH is associated pulmonary arterial hypertension (APAH).

1. A crystalline compound of (S)-ethyl 8-(2-amino-6-((R)-1-(5-chloro-[1,1’-biphenyl]-2-yl)-2,2,2-trifluoroethoxy)pyrimidin-4-yl)-2,8-diazaspiro[4.5]decane-3-carboxylate that exhibits an XRPD pattern substantially as depicted in Fig. 1.

5. A pharmaceutical composition suitable for administration to a patient, comprising: the crystalline compound of claim 1 and one or more pharmaceutically acceptable excipients.


While Patterson et al. do not explicitly claim the amount of compound used as recited by instant claim 15, the amount of compound/dosage is result-effective parameter that will affect the pharmacological and pharmacokinetic properties of the drug, and therefore, is well within the optimization of the ordinary practitioner.  Specifically, the determination of an optimal dose is well within the capability of those skilled in the art.  For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs.  The animal model also can be used to determine the appropriate concentration range and route of administration.  Such information can then be used to determine useful doses and routes for administration in humans.  Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell cultures or experimental animals.  The dose ratio of toxic to therapeutic effects is the therapeutic index, and it can be expressed as the ratio, LD50 to ED50.  Pharmaceutical compositions which 
The dosage contained in such compositions is preferably within a range of circulating concentrations that include the ED50 with little or no toxicity.  The dosage varies within this range depending upon the dosage form employed, sensitivity of the patient, and the route of administration.  The exact dosage will be determined by the practitioner, in light of factors related to the subject that requires treatment.  Dosage and mode of administration are adjusted to provide sufficient levels of the active ingredient or to maintain the desired effect.  Factors which can be taken into account include the severity of the disease state, general health of the subject, age, weight, and gender of the subject, diet, time and frequency of administration, drug combination(s), reaction sensitivities, and tolerance and/or response to therapy.  Long-acting pharmaceutical compositions can be administered once or twice daily every 3 to 4 days, every week, or once every two weeks depending on the half-life and clearance rate of the particular formulation.  Normal dosage amounts can vary depending upon the route of administration.  Guidance as to particular dosages and methods of delivery is provided in the literature and generally available to practitioners in the art.
In view of the above, dosages and regimens are clearly a result-effective parameter that a person of ordinary skill in the art would routinely optimize.  Specifically, it would have been customary for an artisan of ordinary skill to determine the optimal amount of this and other ingredients to add in order to best achieve a desired results.  Accordingly, in the absence of unexpected results, optimization of these parameters is a routine practice, and consequently, would be prima facie obvious, absent factual evidence demonstrating an unexpected benefit of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955); and also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
That is the composition/compound/method of the instant application is generic to the composition/compound/method of Patterson et al. or in other word claim 15 is anticipated by claims 1, 5, 8, and 10 of copending Application No. 16/683,509.  Consequently, the examined claims would be obvious over the claims of copending Application No. 16/683,509.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 10 of copending Application No. 16/683,509 (reference application; based on claims amendment filed on 08/04/2021 and the examiner’s amendment mailed with the ‘Notice of Allowance (PTOL-85)’ on 08/16/2021; and hereinafter refers to as Patterson et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claim 20; and the method of claims 1, 8, and 10 of Patterson et al. have similar method steps using a compound/composition with similar structural features.


16/685,165
16/683,509
20. A method of treating or preventing pulmonary arterial hypertension or associated pulmonary arterial hypertension in a human patient comprising systemically administering to the human patient a therapeutically effective amount of a 
8. A method of treating or preventing pulmonary arterial hypertension (PAH) in a patient in need thereof, the method comprising administering to said patient in need thereof a therapeutically 

10. The method of claim 8, wherein the PAH is associated pulmonary arterial hypertension (APAH).

1. A crystalline compound of (S)-ethyl 8-(2-amino-6-((R)-1-(5-chloro-[1,1’-biphenyl]-2-yl)-2,2,2-trifluoroethoxy)pyrimidin-4-yl)-2,8-diazaspiro[4.5]decane-3-carboxylate that exhibits an XRPD pattern substantially as depicted in Fig. 1.


While Patterson et al. do not explicitly claim the amount of compound used as recited by instant claim 20, the amount of compound/dosage is result-effective parameter that will affect the pharmacological and pharmacokinetic properties of the drug, and therefore, is well within the optimization of the ordinary practitioner.  Specifically, the determination of an optimal dose is well within the capability of those skilled in the art.  For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs.  The animal model also can be used to determine the appropriate concentration range and route of administration.  Such information can then be used to determine useful doses and routes for administration in humans.  Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell cultures or experimental animals.  The dose ratio of toxic to therapeutic effects is the therapeutic index, and it can be expressed as the ratio, LD50 to ED50.  Pharmaceutical compositions which exhibit large therapeutic indices are preferred.  These data obtained from cell culture assays and animal studies is used in formulating a range of dosage for human use.

In view of the above, dosages and regimens are clearly a result-effective parameter that a person of ordinary skill in the art would routinely optimize.  Specifically, it would have been customary for an artisan of ordinary skill to determine the optimal amount of this and other ingredients to add in order to best achieve a desired results.  Accordingly, in the absence of unexpected results, optimization of these parameters is a routine practice, and consequently, would be prima facie obvious, absent factual evidence demonstrating an unexpected benefit of the claimed amount(s) and/or regimen, see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955); and also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter

















Claims 4-5, 13, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
September 2, 2021